Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
Claims 1 and 12-28 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites the limitation "the nitrile group-containing monomer unit…" in the last paragraph and the same for claim 24. There is insufficient antecedent basis for this limitation in the claim. Claims 23, 27, and 28 are rejected for depending on the indefinite claims 22 and 24, respectively. For examination purposes, the particulate polymer including a carboxylic acid group-containing monomer unit also contains a nitrile group-containing monomer unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/073647 to Sasaki (English equivalent US 2015/0303463 used for citation), in view of WO 2013/018862 to Ishii et al. (English equivalent US 2014/0178756 used for citation).
Regarding claim 1, Sasaki teaches a composition or slurry for an electrochemical device electrode (abstract) comprising: 
a conductive material (abstract; [0038-42]); 
a particulate polymer, e.g. a particulate binder A (abstract; [0054]; [0066]), including a carboxylic acid group-containing monomer unit ([0066-69]) and a nitrile group-containing monomer unit ([0074-76]);
a water-soluble polymer (abstract; [0043-51]); and
water ([0127]), wherein
the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of 10 mPa·s to 3,000 mPa·s ([0018]; [0044]), which overlaps with the claimed range,
the carboxylic acid group-containing monomer unit and the nitrile group-containing monomer unit each has a percentage content of 0.1% to 10% by weight in the particulate binder A ([0069]; [0076]), which overlap with the claimed ranges.
Sasaki teaches that the conductive material is, e.g. vapor phase-grown carbon fibers or carbon nanotubes ([0040]), but does not expressly teach that the conductive material is a fibrous carbon nanomaterial.
Ishii et al. also relates to a composition for an electrochemical device electrode (abstract; [0009]) and teaches a conductive material that is, e.g. carbon fibers, the conductive material having an average particle size usually 0.001 to 10µm ([0087]), the nanoscale diameter making the conductive material a fibrous carbon nanomaterial.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a fibrous carbon nanomaterial in the composition of Sasaki, motivated by the fact that Ishii et al. demonstrates that the fibrous carbon nanomaterial is a known conductive material ([0087]) and so the skilled artisan would have obtained expected results applying a known element to a known composition. Regarding the overlapping ranges, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 12, Sasaki teaches that the particulate binder A further includes (meth)acrylic acid ester monomer unit ([0071-73]).
Regarding claim 13, Sasaki teaches that the percentage content of the nitrile group-containing monomer unit in the particulate binder A is 0.1% to 10% by weight ([0076]) and the percentage content of the (meth)acrylic acid ester monomer unit in the particulate binder A is 80% to 99% by weight ([0073]). A mass ratio of percentage content of the nitrile group-containing monomer unit relative to percentage content of the (meth)acrylic acid ester monomer unit falls within or overlaps with the claimed range. For example, 5 weight% of the nitrile group-containing monomer unit and 80 weight% of the (meth)acrylic acid ester monomer unit result in a mass ratio of 0.0625, falling with the claimed range.
Regarding claim 14, given the taught ranges provided in claim 13 above, the nitrile group-containing monomer unit and the (meth)acrylic acid ester monomer unit have a total percentage content of more than 50 mass% in the particulate binder A.
Regarding claims 15 and 16, Sasaki teaches that the particulate binder A further includes a crosslinkable monomer unit, e.g. an epoxy group-containing monomer unit ([0077-80]).
Regarding claim 17, Sasaki teaches that the weight ratio of the particulate binder A with respect to particulate binder B is 0.01 to 1 ([0111]) and the amount of the particulate binder containing the particulate binders A and B with respect to 100 parts by weight of the negative electrode active material is 0.1 to 10 parts by weight ([0115]). Sasaki teaches that the amount of the conductive material with respect to 100 parts by weight of the negative electrode active material is 0.1 to 10 parts by weight ([0042]). The mass ratio of the particulate binder A to the conductive material falls within or overlaps with the claimed range. For example, 5 parts by weight of the particulate binder A and 5 parts of the conductive material with respect to 100 parts by weight of the negative electrode active material result in a mass ratio of 1, falling with the claimed range.
Regarding claim 18, Sasaki teaches that the amount of the conductive material with respect to 100 parts by weight of the negative electrode active material is 0.1 to 10 parts by weight ([0042]) and that the amount of the water-soluble polymer with respect to 100 parts by weight of the negative electrode active material is 0.1 to 5 parts by weight ([0051]). The mass ratio of the water-soluble polymer to the conductive material falls within or overlaps with the claimed range. 
Regarding claim 19, Sasaki teaches that the composition further comprising an electrode active material (abstract).
Regarding claim 20, Sasaki teaches an electrode, e.g. a negative electrode, for an electrochemical device comprising: a current collector; and an electrode mixed material layer formed on the current collector using the composition for an electrochemical device electrode according to claim 19 ([0152]).
Regarding claim 21, Sasaki teaches an electrochemical device, e.g. a lithium ion secondary battery, comprising the electrode for an electrochemical device according to claim 20 ([0174]).

Claims 22 and 23 are rejected under U.S.C. 103 as being unpatentable over Sasaki, in view of Ishii et al. and US 2013/0089780 to Uezono.
Regarding claims 22 and 23, Sasaki teaches a method of producing a composition or slurry for an electrochemical device electrode, comprising: mixing an electrode active material, a conductive material, a water-soluble polymer, a particulate polymer or particulate binder A including a carboxylic acid group-containing monomer unit and a nitrile group-containing monomer unit, and water (abstract; [0054]; [0066]; [0066-69]; [0074-76]; [0127]; [0145-150]), wherein 
the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of 10 mPa·s to 3,000 mPa·s ([0018]; [0044]), which overlaps with the claimed range, 
the carboxylic acid group-containing monomer unit and the nitrile group-containing monomer unit each has a percentage content of 0.1 to 10% by weight in the particulate binder A ([0069]; [0076]), which overlap with the claimed ranges.
Sasaki teaches that the conductive material is, e.g. vapor phase-grown carbon fibers or carbon nanotubes ([0040]), but does not expressly teach that the conductive material is a fibrous carbon nanomaterial.
Ishii et al. also relates to a composition for an electrochemical device electrode (abstract; [0009]) and teaches a conductive material that is, e.g. carbon fibers, the conductive material having an average particle size usually 0.001 to 10µm ([0087]), the nanoscale diameter making the conductive material a fibrous carbon nanomaterial.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a fibrous carbon nanomaterial in the composition of Sasaki, motivated by the fact that Ishii et al. demonstrates that the fibrous carbon nanomaterial is a known conductive material ([0087]) and so the skilled artisan would have obtained expected results applying a known element to a known composition. Regarding the overlapping ranges, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Finally, Sasaki does not expressly teach the stepwise mixing in claims 22 and 23.
Uezono also relates to a method of producing a composition for an electrochemical device, e.g. a slurry for an electrode of a lithium secondary battery, and teaches a first step of mixing a conductive material and a solvent to form a first slurry, wherein the first slurry can include a dispersant such as ethylcellulose, which is a water-soluble polymer, and a second step of mixing the first slurry with an electrode active material and a binder (abstract; Fig. 1; [0010]; [0028]; [0029]; [0036]; [0038];[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dispersed the conductive material prior to adding the particulate polymer/binder and the electrode active material in the method of Sasaki, motivated by the fact that Uezono demonstrates that dispersing the conductive material in the solvent before adding the electrode active material and binder excellently disperses the conductive material, which is known to aggregate. As a result, the dispersion of the positive electrode active material, the conductive material, and the binder in the slurry is uniform, the conductive path in the positive electrode mixture layer or the contact area between the positive electrode active material and the conductive material is excellent, and the battery performance can be improved ([0010]; [0029]; [0044]). Therefore, the skilled artisan would have obtained expected results applying known steps in a known process.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, in view of Ishii et al. and US 2015/0364749 to Kim.
Regarding claims 22-24, Sasaki teaches a method of producing a composition or slurry for an electrochemical device electrode, comprising: mixing an electrode active material, a conductive material, a water-soluble polymer, a particulate polymer or particulate binder A including a carboxylic acid group-containing monomer unit and a nitrile group-containing monomer unit, and water (abstract; [0054]; [0066]; [0066-69]; [0074-76]; [0127]; [0145-150]), wherein 
the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of 10 mPa·s to 3,000 mPa·s ([0018]; [0044]), which overlaps with the claimed range, 
the carboxylic acid group-containing monomer unit and the nitrile group-containing monomer unit each has a percentage content of 0.1 to 10% by weight in the particulate binder A ([0069]; [0076]), which overlap with the claimed ranges.
Sasaki teaches that the conductive material is, e.g. vapor phase-grown carbon fibers or carbon nanotubes ([0040]), but does not expressly teach that the conductive material is a fibrous carbon nanomaterial.
Ishii et al. also relates to a composition for an electrochemical device electrode (abstract; [0009]) and teaches a conductive material that is, e.g. carbon fibers, the conductive material having an average particle size usually 0.001 to 10µm ([0087]), the nanoscale diameter making the conductive material a fibrous carbon nanomaterial.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a fibrous carbon nanomaterial in the composition of Sasaki, motivated by the fact that Ishii et al. demonstrates that the fibrous carbon nanomaterial is a known conductive material ([0087]) and so the skilled artisan would have obtained expected results applying a known element to a known composition. Regarding the overlapping ranges, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Finally, Sasaki does not expressly teach the stepwise mixing in claims 22-24.
Kim also relates to a method of producing a composition for an electrochemical device, e.g. an electrode active material slurry, and teaches (S1) mixing a conductive agent and a first dispersion medium to prepare a conductive agent dispersion, and mixing an electrode active material and a second dispersion medium to prepare an electrode active material dispersion, and (S2) dispersing the conductive agent dispersion while adding the conductive agent dispersion to the electrode active material dispersion, wherein a binder, which may be carboxyl methyl cellulose, may be further included in the conductive agent dispersion at the step S1, in the electrode active material dispersion at the step S1, or at the step S2 (abstract; [0007]; [0011]; [0012]; [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the components of the composition in steps as claimed in the method of Sasaki, motivated by the fact that Kim demonstrates that the conductive agent dispersion and the electrode active material dispersion prepared separately allows uniform dispersion of the materials in the electrode active material slurry, even though a conductive agent having poor dispersiblity is used or is present in a lower amount than a related art ([0025]; [0026]). Kim also demonstrates that the binder may be added to the conductive agent dispersion or later ([0011]). Therefore, the skilled artisan would have obtained expected results applying known steps in a known process.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki and Ishii et al. as applied to claim 1 above, in view of Uezono.
Regarding claim 25, Sasaki does not teach that the composition does not contain an electrode active material.
Uezono also relates to a composition or slurry for an electrochemical device electrode and teaches a first step of mixing a conductive material and a solvent to form a first slurry, wherein the first slurry can include a dispersant such as ethylcellulose, which is a water-soluble polymer, and a second step of mixing the first slurry with an electrode active material and a binder (abstract; Fig. 1; [0010]; [0028]; [0029]; [0036]; [0038];[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have left out the electrode active material in the composition of Sasaki and added it later as demonstrated by Uezono, motivated by the fact that Uezono demonstrates that dispersing the conductive material in the solvent before adding the electrode active material and binder excellently disperses the conductive material, which is known to aggregate. As a result, the dispersion of the positive electrode active material, the conductive material, and the binder in the slurry is uniform, the conductive path in the positive electrode mixture layer or the contact area between the positive electrode active material and the conductive material is excellent, and the battery performance can be improved ([0010]; [0029]; [0044]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki and Ishii et al. as applied to claim 1 above, in view of Kim.
Regarding claim 25, Sasaki does not teach that the composition does not contain an electrode active material.
Kim also relates to a composition or slurry for an electrochemical device electrode and teaches (S1) mixing a conductive agent and a first dispersion medium to prepare a conductive agent dispersion, and mixing an electrode active material and a second dispersion medium to prepare an electrode active material dispersion, and (S2) dispersing the conductive agent dispersion while adding the conductive agent dispersion to the electrode active material dispersion, wherein a binder, which may be carboxyl methyl cellulose, may be further included in the conductive agent dispersion at the step S1, in the electrode active material dispersion at the step S1, or at the step S2 (abstract; [0007]; [0011]; [0012]; [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have left out the electrode active material in the composition of Sasaki and added it later as demonstrated by Kim, motivated by the fact that Kim demonstrates that the conductive agent dispersion and the electrode active material dispersion prepared separately allows uniform dispersion of the materials in the electrode active material slurry, even though a conductive agent having poor dispersiblity is used or is present in a lower amount than a related art ([0025]; [0026]). Therefore, the skilled artisan would have obtained expected results applying known steps in a known process.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki and Ishii et al. as applied to claim 1 above, in view of US 2014/0205904 to Sasaki, hereinafter Sasaki II.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Ishii et al., and Uezono as applied to claim 22 above, in view of Sasaki II.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Ishii et al., and Kim as applied to claims 22 and 24 above, in view of Sasaki II.
Regarding claims 26-28, Sasaki teaches a water-soluble polymer, e.g. carboxymethyl cellulose ([0050]).
Sasaki does not expressly teach that the average degree of polymerization of the water-soluble polymer is 500 or more and 2,500 or less.
Sasaki II also relates to a composition for an electrochemical device electrode and a method of producing the composition and teaches that the composition may contain a viscosity modifier ([0178]; [0258]), for example, carboxymethyl cellulose (CMC) ([0185]), and has an average polymerization degree of preferably 500 or more, and more preferably 1,000 or more, and preferably 2,500 or less, more preferably 2,000 or less, and particularly preferably 1,500 or less ([0189]). The taught range overlaps with the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the average degree of polymerization of the water-soluble polymer such as CMC in the claimed range in the composition and method of Sasaki, motivated by the fact that Sasaki II teaches that the average polymerization degree of the viscosity modifier may affect the flowability of the slurry composition, the film uniformity of the electrode active material layer, and processes in the steps. When the average polymerization degree falls within the aforementioned range, stability of the slurry composition over the lapse of time can be improved, and application free of generation of aggregates and uneven thickness can be achieved ([0189]). Therefore, the skilled artisan would have obtained expected results of at least adjusting the viscosity of the water-soluble polymer and/or the composition containing the water-soluble polymer by controlling the average polymerization degree of the polymer as suggested by the prior art (Sasaki II [0189]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended claims 1, 22, and 24 to recite, particularly, that the particulate polymer including a carboxylic acid group-containing monomer unit and a nitrile group-containing monomer unit in specified percentage contents. In response, the Examiner has applied new grounds of rejection, citing Sasaki that teaches the claimed composition and methods containing the claimed particulate polymer, supplemented with teachings from respective secondary references. The combinations of references render the claimed inventions obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725     


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725